                     3:20-cv-01730-JMC      Date Filed 08/04/20     Entry Number 78-1      Page 1 of 4




                       July 17, 2020



                       Honorable Harvey Peeler, Jr.
                       President of the Senate
                       S.C. Senate
                       POB 142
                       Columbia, SC 29202

                       Honorable Jay Lucas
                       Speaker of the House
                       S.C. House of Representatives
                       POB 11867
                       Columbia, SC 29202
COMMISSIONERS

JOHN WELLS             Dear Senator Peeler and Speaker Lucas:
Chairperson

JOANNE DAY             On March 30th, I sent a letter expressing concerns about the pandemic and its impact on
CLIFFORD J. EDLER      the conduct of all elections scheduled for 2020. I am writing today to update you on our
LINDA MCCALL
                       experience conducting the June Primaries and to underscore serious concerns related
                       to the safe and efficient conduct of the November General Election.
SCOTT MOSELEY

                       As you know, conducting elections as currently prescribed by law requires large
                       numbers of voters to congregate in one place – something public safety and health
MARCI ANDINO           officials ask everyone to avoid in a pandemic. Compounding the issue, many poll
Executive Director
                       managers fall into high-risk health categories and decline to serve. While new poll
                       managers can be recruited, it is difficult to replace the years of experience that senior
                       managers possess. County election officials also struggle with the availability of polling
1122 Lady Street
                       places as facility owners and managers decline to make places available in the pandemic.
Suite 500              Poll manager shortages, inexperienced poll managers and lack of polling places leads to
Columbia, SC 29201
                       consolidation, crowding, long lines, confusion and errors on election day.
P.O. Box 5987
Columbia, SC 29250
                       Prior to the June Primaries, changes to absentee voting laws and protective measures
803.734.9060           were implemented. In May, the General Assembly passed legislation allowing all
Fax: 803.734.9366
www.scvotes.gov        qualified electors to vote absentee (for June elections only), the opening of absentee
                       ballot return envelopes the day before the election, and in-person absentee voters to
                       scan their ballots. Funding was also provided to underwrite costs for protection of the
                       health and safety of voters, poll workers, and county election officials. Two weeks prior
                       to the primaries, a federal court suspended the witness requirement for mail-in
                       absentee ballots for the primary and runoffs only. This action gave voters the
                       opportunity to cast their ballot in self-isolation and quarantine.
3:20-cv-01730-JMC      Date Filed 08/04/20     Entry Number 78-1       Page 2 of 4




  Senator Peeler and Speaker Lucas
  Page 2


  Extraordinary efforts by voters, poll managers and election officials led to successful
  primaries. While there were isolated issues, the primaries were successful overall as
  voters were able to vote in a timely and efficient manner, and election officials were able
  to count those votes and report totals on election night.

  However, success in June does not necessarily translate to success in November. Voter
  turnout and absentee voting in a General Election are significantly higher than in
  primaries. Even under normal circumstances, presidential elections are the ultimate
  test of any state’s election process. With the unique and unprecedented challenges of
  the pandemic, additional actions are necessary to ensure a safe and efficient election
  process in November.

  Turnout in non-gubernatorial statewide primaries averages 18%, while turnout in
  presidential elections averages 71%. While direct comparisons are not particularly
  useful, it is instructive to examine the changes to the statewide voting dynamic in June
  and project those numbers to November.

  Absentee voting in the June Primaries increased by 213% compared to the 2016
  Statewide Primaries (61,000 to 191,000). Absentee ballots cast by mail increased 370%
  (27,000 to 127,000) as the preferred method of absentee voting shifted from absentee
  in person to absentee by mail. Prior to the pandemic, 27% of absentee voters voted by
  mail. In the 2020 Statewide Primaries, 66% voted by mail.

  Applying the overall increases in absentee voting and absentee by mail to the General
  Election produce a dramatic increase in absentee voting and a shift in the way absentee
  ballots are cast. If absentee voting increases by 213% over the 2016 General Election,
  more than 1.6 million absentee ballots will be cast in November. If voters choose by mail
  at the same rate as June, more than 1 million of those ballots will be cast by mail.

  Based on the experiences of state and county election officials conducting the June
  primaries and the projections for the General Election, we have the following concerns:
     • The absentee-by-mail process will be overwhelmed and overrun if we have in
        place only the same rules and provisions in place in June. The opening and
        counting of absentee-by-mail ballots will require substantially more time to
        complete, and election results will be significantly delayed.
     • With significantly more voters at the polls in November, social distancing at
        polling places will become far more difficult, and in some places, will be
        impossible.
     • Poll manager shortages are expected to be more extreme. More managers will
        be needed than in June, and with the spread of COVID-19, more managers will be
        unavailable to serve.
3:20-cv-01730-JMC      Date Filed 08/04/20     Entry Number 78-1       Page 3 of 4




     Senator Peeler and Speaker Lucas
     Page 3


     •   Polling place availability may also be impacted due to the spread of COVID-19.
     •   The resulting polling place consolidations will have a far greater impact on voter
         wait times with the increase in turnout.
     •   Increased wait times and fear of COVID-19 will cause unqualified voters to flood
         the curbside voting process at polling places interfering with its intended
         purpose of helping voters with disabilities.


  Based on our experiences conducting the June primaries, we respectfully recommend
  the following emergency changes to our election process be made in order to safely and
  securely conduct the 2020 General Election during the COVID-19 pandemic:

     •   Reinstate the “state of emergency” reason allowing every voter the option to
         vote absentee.
     •   Allow voters to apply for an absentee ballot online.
     •   Remove the witness requirement for absentee return envelopes.
     •   Allow use of drop boxes for return of absentee ballots.
     •   Provide election officials with more time to process absentee-by-mail ballots or
         extend the date in which counties must certify the results of the election.
     •   Allow curbside voting to take place at designated locations instead of every at
         polling place.

  The General Assembly could consider additional solutions that have proven to be
  successful in many other states:
     • Allow voters with disabilities, first responders and medical personnel to use the
         existing electronic ballot delivery tool currently used by military and overseas
         citizens.
     • Early voting would provide voters with an additional option, relieve congestion
         at polling places, reduce wait times, and relieve stress on the absentee-by-mail
         process.
     • Vote-by-mail programs are becoming more popular as an alternative to voting
         in person, although there may not be enough time to implement this prior to
         November.

  The six recommendations listed above for conducting safe and secure elections in the
  midst of a pandemic are put forth in the spirit of implementing solutions that will enable
  the voters of South Carolina to continue to express their will through elections despite
3:20-cv-01730-JMC      Date Filed 08/04/20    Entry Number 78-1       Page 4 of 4




  Senator Peeler and Speaker Lucas
  Page 4


  the overwhelming challenges. With that in mind, we respectfully ask that immediate
  action be taken so election officials have as much time as possible to ensure we can rise
  to the greatest challenge to our election system our state has even seen.

  Sincerely,




  Marci Andino

  /mba

  Cc:    Governor Henry D. McMaster
         Senator Hugh Leatherman, President Pro Tempore Emeritus
         Senator A. Shane Massey, Senate Majority Leader
         Senator Nikki G. Setzler, Senate Minority Leader
         Senator Luke Rankin, Chairman, Senate Judiciary
         Representative Thomas E. Pope, House Speaker Pro Tempore
         Representative J. Gary Simrill, House Majority Leader
         Representative J. Todd Rutherford, House Minority Leader
         Representative Mandy Powers Norrell, First Vice Chair, House Judiciary
         Representative G. Murrell Smith, Jr., Chairman House Ways and Means
         John Wells, Chairman, State Election Commission
